Present:      All the Justices

JASON H. SHEPPARD, JR.
                                               OPINION BY
v.     Record No. 130971              JUSTICE LEROY F. MILLETTE, JR.
                                             April 17, 2014
LINDA JUNES, ADMINISTRATOR OF
THE ESTATE OF JOHN WARREN SHEPPERD


                FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                       William T. Newman, Jr., Judge

       In this appeal we consider the impact of a half-blood

relative on the distribution of the paternal side of an

intestate estate when all of the heirs are collaterals 1 and the

estate must be separated into paternal and maternal parts.

                        I.   Facts and Proceedings

       John Warren Shepperd died without having executed a will.

In life, John never married and had no children.       At the time

of his death, John's parents and older sister had predeceased

him.       John's older sister had no children.

       Linda Junes was appointed administrator of John's estate.

Linda identified fourteen second cousins from John's maternal

side, including Linda herself, who survived John's death.

These fourteen second cousins stand in equal relation to John,

and they do not dispute that, among themselves, they are


       1
       A "collateral heir" is "[o]ne who is neither a direct
descendant nor an ancestor of the decedent, but whose kinship
is through a collateral line, such as a brother, sister, uncle,
aunt, nephew, niece, or cousin." Black's Law Dictionary 791
(9th ed. 2009).
entitled to equal 1/14 shares of whatever interest they

collectively have in John's estate.   After certification by a

genealogical research firm, Linda also accepted Jason H.

Sheppard, Jr., as John's half-uncle from John's paternal side

who survived John's death.

     Linda, in her capacity as administrator, filed a motion

for aid and direction in the Circuit Court of Arlington County.

Linda sought judicial assistance to determine the proper

distribution proportions of John's estate according to

Virginia's statutory scheme governing intestate succession

because Jason's half-blood status complicated the task.    In

particular, Linda sought assistance to determine whether either

(1) Jason could take the entirety of John's estate that was to

pass to John's paternal side, because Jason was the only

relative on John's paternal side, or (2) Jason could only take

one-half of John's estate that was to pass to John's paternal

side, and the remainder was to be distributed to the fourteen

second cousins, because half-bloods can only take half of the

inheritance of whole-bloods.

     After a hearing on the issue, the circuit court held that,

because of Jason's half-blood status, Jason could only take a

one-half share of John's estate that was to pass to John's

paternal side, and the remainder of John's entire estate was to

go to the fourteen maternal second cousins.   The court then


                               2
entered a final order memorializing that ruling, citing Code

§§ 64.2-202(B) and 64.2-203(B) in support of its decision.

     Jason timely filed a petition for appeal with this Court.

We granted two assignments of error:

     1. The trial court erred when it held that the sole
     collateral heir on the paternal side of an intestate
     estate is limited to only one-half of the paternal
     share because he is a half-blood relative of the
     decedent, and that the other half of the paternal
     share shall be distributed to all other heirs on the
     maternal side.

     2. The trial court erred when it applied Virginia
     Code Section 64.2-203(B), which prohibits "double
     inheritance" by an heir who is related to the
     decedent on both the maternal and paternal side, to a
     situation where a half-blood heir is only related to
     the decedent on the paternal side.

                          II.   Discussion

A.   Standard of Review

     This appeal requires us to construe statutory language.

That task requires a de novo review because it involves a

purely legal issue.   L.F. v. Breit, 285 Va. 163, 176, 736
S.E.2d 711, 718 (2013).

B.   Virginia Law Governing Intestate Succession

     Well established principles guide our analysis.   We

construe statutes to "ascertain and give effect to the

intention" of the General Assembly.    Rutter v. Oakwood Living

Ctrs. of Va., Inc., 282 Va. 4, 9, 710 S.E.2d 460, 462 (2011)

(internal quotation marks omitted).    Typically, this only



                                  3
requires applying the plain meaning of the words used in the

statute because the General Assembly's intent "is usually self-

evident from the statutory language."   Id. (internal quotation

marks omitted); see also Boynton v. Kilgore, 271 Va. 220, 227,

623 S.E.2d 922, 925-26 (2006).   However, we look beyond the

words of the statute to help ascertain what those words mean if

the statutory language is ambiguous.    Virginia Broad. Corp. v.

Commonwealth, 286 Va. 239, 249, 749 S.E.2d 313, 318 (2013).

Also, we construe the statute's plain language in a manner that

avoids absurdity.    See Cook v. Commonwealth, 268 Va. 111, 116,

597 S.E.2d 84, 87 (2004).

     Further, "we do not read statutes in isolation."   L.F.,
285 Va. at 180, 736 S.E.2d at 720.   Thus, we must consider "a

statute in its entirety, rather than by isolating particular

words or phrases."   Small v. Fannie Mae, 286 Va. 119, 127, 747
S.E.2d 817, 821 (2013) (internal quotation marks omitted).

Similarly, "statutes dealing with a specific subject must be

construed together in order to arrive at the object sought to

be accomplished."    Alston v. Commonwealth, 274 Va. 759, 769,

652 S.E.2d 456, 462 (2007) (internal quotation marks omitted).

                        1.   Code § 64.2-200

     We start with Code § 64.2-200(A), which states: "The real

estate of any decedent not effectively disposed of by will

descends and passes by intestate succession in the following


                                 4
course."   If a decedent fails to effectively dispose of his

personal estate by will, the decedent's personal estate, "after

payment of funeral expenses, charges of administration, and

debts, and subject to the provisions of Article 2 . . . of

Chapter 3," is distributed in the same manner as set forth in

Code § 64.2-200.   Code § 64.2-201(A).   Code § 64.2-200

therefore governs to whom a decedent's estate passes if that

decedent failed to execute a will and therefore died intestate.

     Code § 64.2-200 provides a sequential list of hierarchical

classes of people to whom the decedent's estate may pass, set

up by the General Assembly in descending priority.    Each class

on the list is defined by that class's relationship with the

decedent, and the further down the list one goes the more

distant the relation becomes.   It is clear from the sequential

nature of Code § 64.2-200's plain language that each subsection

of that statute must be assessed in the order listed.      Only if

a subsection does not apply because no person qualifies as a

member of that particular class may the next subsection be

considered.

     Accordingly, because John had no surviving spouse, no

children, no surviving parents, and neither a surviving brother

or sister nor a brother or sister who had descendants, the

first subsection of the statute applicable to John's estate is

Code § 64.2-200(A)(5).


                                5
     The preamble to Code § 64.2-200(A)(5) states that "[i]f

there is none of the foregoing, then one-half of the estate

descends and passes to the paternal kindred and one-half

descends and passes to the maternal kindred of the decedent in

the following course."   When a decedent's estate is separated

in this manner, each separate portion of the estate is commonly

referred to as a "moiety."   See Black's Law Dictionary 1096

(9th ed. 2009).   We have previously explained, in the context

of the predecessor to Code § 64.2-200(A)(5), what effect this

separation has on the distribution of a decedent's estate:

     [After a decedent's estate is separated into
     moieties], each moiety goes to the proper kindred as
     a class, on the paternal and maternal side
     respectively, and there is no further division into
     moieties as between the branches of paternal and
     maternal kindred. And each moiety keeps on its own
     side, regardless of the other, so long as there are
     any kindred, however remote, on that side.

Williams v. Knowles, 178 Va. 84, 99, 16 S.E.2d 316, 322 (1941)

(internal quotation marks and citation omitted) (emphasis

omitted).

     Given that Code § 64.2-200(A)(5) applies in this case,

John's estate must be divided into two different, but equally

valued, moieties.   One moiety passes to John's paternal kindred

and the other moiety passes to John's maternal kindred.    These

moieties are treated as entirely separate so long as each




                                6
passes to statutorily-identified kindred.   See Code § 64.2-

200(B); Williams, 178 Va. at 99, 16 S.E.2d at 322-23.

     We now turn to the subsections of Code § 64.2-200(A)(5),

and address those subsections in sequential order.     For each

moiety, the statutory provisions in Code § 64.2-200(A)(5)(a)

through (e) are applied separately and independently.     See,

e.g., Williams, 178 Va. at 99, 16 S.E.2d at 322-23.

     John's paternal side moiety does not pass under Code

§ 64.2-200(A)(5)(a) because John had no surviving grandparent

on his paternal side.   Code § 64.2-200(A)(5)(b) states that

"[i]f there is none of the foregoing, then to the decedent's

uncles and aunts, and their descendants."   Jason was an uncle

on John's paternal side, and therefore John's paternal side

moiety passes to Jason pursuant to Code § 64.2-200(A)(5)(b).

     Linda sought judicial aid and direction only for the

proper distribution of John's paternal side moiety.     Thus, we

would typically not address to what class John's maternal side

moiety passes.   However, Code § 64.2-200 requires a

determination as to how John's maternal side moiety passes

because if no maternal side kindred survived John's death, the

moieties are rejoined and treated once again as a single

estate.   See Code § 64.2-200(B); Williams, 178 Va. at 99, 16

S.E.2d at 322-23.   Neither moiety would independently exist if




                                7
the moieties are rejoined, and instead the entire estate would

pass according to the terms of Code § 64.2-200(B) or (C).

     For this limited purpose, we recognize that fourteen

maternal second cousins survived John's death.    The record is

unclear how these fourteen second cousins are related to John.

These second cousins may be descendants of John's maternal side

uncles or aunts, or they may be descendants of the brothers or

sisters of John's maternal side grandparents.    For purposes of

this appeal, we need not discern how these second cousins are

related to John.   Instead, because John had no surviving

grandparents or great-grandparents on John's maternal side, we

recognize that John's maternal side moiety passes to the

fourteen second cousins under Code § 64.2-200(A)(5)(b) or Code

§ 64.2-200(A)(5)(d).

     Thus, Code § 64.2-200(A)(5) requires John's estate to be

divided into two separate, equally valued moieties.    Code

§ 64.2-200(A)(5)(b) establishes that John's paternal side

moiety passes to Jason.     Code § 64.2-200(A)(5)(b) or Code

§ 64.2-200(A)(5)(d) establishes that John's maternal side

moiety passes to John's fourteen second cousins.

                       2.     Code § 64.2-202

     We now turn to Code § 64.2-202, which governs the

distribution of a decedent's estate among all persons who

qualify as part of the class to whom the decedent's estate


                                  8
passes under Code § 64.2-200, 2 and addresses when persons take

per capita, 3 when persons take per stirpes, 4 and the treatment

of collaterals of the half blood.   In particular, under Code

§ 64.2-202(A) the decedent's estate must be divided into equal

shares based on the number of "heirs and distributees" who

qualify as part of the relevant class, so long as such persons

either survive the decedent's death, or, if they did not

survive the decedent's death, such persons left descendants who

did survive the decedent's death.   Once the number of shares is

calculated, one share is distributed to each "such heir and

distributee" on a per capita basis and to "such descendants" on

a per stirpes basis.   See also Ball v. Ball, 68 Va. (27 Gratt.)

325, 327 (1876) ("Whenever those entitled to partition are in

the same degree of kindred to the intestate, they shall take

per capita or by persons; and where a part of them being dead

and a part living, the issue of those dead shall take per

stirpes.").

     2
       Code § 64.2-202(A) expressly exempts Code § 64.2-
200(A)(1) from its distribution scheme because Code § 64.2-
200(A)(1) sets forth its own distribution scheme if a
decedent's estate passes to a surviving spouse.
     3
       "Per capita" means to "[d]ivide[] equally among all
individuals . . . in the same class" and to "tak[e] as an
individual and not as a representative of an ancestor."
Black's Law Dictionary at 1250.
     4
       "Per stirpes" means "[p]roportionately divided between
beneficiaries according to their deceased ancestor's share."
Black's Law Dictionary at 1260.

                                9
     Code § 64.2-202(A) states clearly that this division of

the estate among equally positioned relatives applies either to

the decedent's entire estate, or to "each half portion of such

estate when division is required by subdivision A 5 of § 64.2-

200."    (Emphasis added.)   Therefore, the provisions of Code

§ 64.2-202(A) independently apply to each moiety of John's

estate created pursuant to Code § 64.2-200(A)(5).    Code § 64.2-

202(A); see also Williams, 178 Va. at 99, 16 S.E.2d at 322-23.

     Jason, who is the only member of the class to which John's

paternal side moiety passes under Code § 64.2-200, takes the

entirety of John's paternal side moiety.    Code § 64.2-202(A).

Because that paternal side moiety is one-half of John's entire

estate, Jason takes one-half of John's estate. 5

     This concludes our review of the applicable statutory

provisions that properly determine how John's paternal side

moiety should be distributed.    The circuit court erred to the

extent it held otherwise.




     5
       Although we are required to determine to what class
John's maternal side moiety passed under Code § 64.2-200,
determining how John's maternal side moiety is distributed
proportionally among members of that class under Code § 64.2-
202(A) is not in dispute and, therefore, unnecessary for
purposes of this appeal.

                                  10
                 3.   Other Statutory Provisions

     We now address those statutory provisions which Linda

argues require a different result, or which the circuit court

cited in support of its incorrect application of law.

     Citing Code § 64.2-202(B), Linda argues that, because

Jason is a half-blood collateral, he can only take half of

John's paternal side moiety that he would otherwise be entitled

to receive.   Citing Code § 64.2-200(B), Linda argues that the

portion of John's paternal side moiety that Jason is deprived

of should instead pass to the maternal heirs.    We disagree.

                      a.    Code § 64.2-200(B)

     Code § 64.2-200(B) applies if "there are either no

surviving paternal kindred or no surviving maternal kindred,

[or] there are neither maternal nor paternal kindred."      As

already established, Code § 64.2-200 is a sequential listing of

potential, legislatively prioritized classes to whom a

decedent's estate passes.    When reviewing the Code § 64.2-200

categories in sequential order, if a subsection applies because

a member of the identified class exists, a court must conclude

its analysis at that point in applying Code § 64.2-200.

     John's paternal side moiety passed to the class identified

in Code § 64.2-200(A)(5)(b).    John's maternal side moiety

passed to the class identified in Code § 64.2-200(A)(5)(b) or

Code § 64.2-200(A)(5)(d).    Code § 64.2-200(B) is listed


                                 11
subsequent to Code § 64.2-200(A)(5)(a) through (e) and, by its

terms, only applies if Code § 64.2-200(A)(5)(a) through (e) are

inapplicable to either or both moieties.    Thus, Code § 64.2-

200(B) does not apply and cannot affect distribution of John's

paternal side moiety under Code § 64.2-202(A).

                      b.   Code § 64.2-202(B)

     Code § 64.2-202(B) provides that "collaterals of the half

blood shall inherit only half as much as those of the whole

blood."   Code § 64.2-202(B) begins with the phrase

"[n]otwithstanding the provisions of subsection A."   This

phrase indicates that the half-blood rule of Code § 64.2-202(B)

operates to modify only the application of Code § 64.2-202(A).

Moreover, by its terms, Code § 64.2-202(B) does not alter the

division of the moieties required by Code § 64.2-200(A)(5).

Thus, once the application of Code § 64.2-202(A) to each moiety

is separately established, the extent to which Code § 64.2-

202(B) modifies the Code § 64.2-202(A) distribution of John's

paternal side moiety must be determined.

     It is clear that Code § 64.2-202(B) does not modify the

Code § 64.2-202(A) distribution in this case.    John's paternal

side moiety passes to a class comprised of only one heir:

Jason.    Even though Jason is a half-blood collateral heir, no

whole-blood collateral heir exists as part of that class to

which John's paternal side moiety passes.   See Code § 64.2-


                                 12
200(A)(5)(b).   Without such a whole-blood collateral, no whole-

blood inheritance exists to provide a statutory basis for

applying Code § 64.2-202(B) to reduce John's inheritance.

Thus, Code § 64.2-202(B) does not affect distribution of John's

paternal side moiety as provided under Code § 64.2-202(A).

     Moreover, it is of no consequence that John's fourteen

second cousins are whole-blood collaterals.    These fourteen

second cousins take pursuant to John's maternal side moiety,

and have no interest in John's paternal side moiety.     Code

§ 64.2-200(A)(5).   Their existence does not affect the class to

which John's paternal side moiety passes, they are not a part

of that class, and they do not alter the distribution of shares

among the heirs within that class.   Code §§ 64.2-200(A)(5);

64.2-202(A); Williams, 178 Va. at 99, 16 S.E.2d at 322-23.

                     c.   Code § 64.2-203(B)

     Code § 64.2-203(B) provides that "[a] person who is

related to the decedent through two lines of relationship is

entitled to only a single share based on the relationship that

would entitle him to the larger share."   The circuit court

cited this provision as limiting Jason's distribution to one-

half of John's paternal side moiety.   This was error.

     Code § 64.2-203(B) is implicated when an individual is

related to a decedent in more than one way.    The record

reflects that Jason is related to John by only one line of


                                13
relationship.   That is, Jason relates to John only by being

John's half-uncle on John's paternal side.   Thus, Code § 64.2-

203(B) is not implicated and cannot affect distribution of

John's paternal side moiety under Code § 64.2-202(A).

                         III.   Conclusion

     The circuit court erred in distributing John's estate so

that Jason took only a one-half share of John's paternal side

moiety and therefore received only 1/4 of John's total estate.

A correct application of the relevant statutory provisions

requires a different result.

     Code § 64.2-200(A)(5) requires separation of John's entire

estate into two moieties, each valued at one-half of John's

estate.   One moiety passes to John's maternal kindred, and Code

§ 64.2-200(A)(5)(b) or Code § 64.2-200(A)(5)(d) requires that

maternal side moiety to pass to John's fourteen second cousins.

The other moiety passes to John's paternal kindred, and Code

§ 64.2-200(A)(5)(b) requires that paternal side moiety to pass

to Jason.   Further, Code § 64.2-202(A) requires John's paternal

side moiety to be distributed entirely to Jason, and neither

Code §§ 64.2-200(B), 64.2-202(B), nor 64.2-203(B) affects that

distribution.   We will therefore reverse the judgment of the

circuit court and enter final judgment in favor of Jason.

                                      Reversed and final judgment.




                                 14